        Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 1 of 57




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


OLIVER LUCK,                                        :      CASE NO. 3:20-cv-00516-VAB
                                                    :
                          Plaintiff,                :
                                                    :
v.                                                  :
                                                    :
VINCENT K. MCMAHON and ALPHA                        :
ENTERTAINMENT LLC,                                  :
                                                    :
                          Defendants.



                             DECLARATION OF JEFFREY POLLACK

I, Jeffrey Pollack, hereby declare:

        1.         I am over the age of eighteen (18) years and believe in the obligations of an oath.

        2.         I have personal knowledge of the matters set forth herein and am competent to

testify thereto.

        3.         In or around late-January 2019, I became the President and Chief Operating

Officer of the XFL.

        4.         From my first exposure to the XFL, through the interview process, and upon

being hired, Vince McMahon repeatedly emphasized to me his policy that it was crucial in

building the XFL brand to hire quality players and players of good character who could be

marketed. Accordingly, I and the other XFL senior executives all knew that players with bad

reputations due to issues with drugs, sexual assaults, criminal arrests, and the like should not and

would not be allowed to play in the XFL.

        5.         I have reviewed Oliver Luck’s Declaration in Support of Plaintiff’s Amended

Application for Prejudgment Remedy dated December 22, 2020. Among other things, Luck
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 2 of 57




asserted in his Declaration that that XFL policy approved by Mr. McMahon “was to reject an

athlete from the pool of players who could be drafted if: (a) he had a felony conviction; (b) he

had a conviction for dealing drugs; (c) he had multiple convictions for misdemeanors that

established a pattern or habit; or (d) a credible allegation of sexual assault or domestic violence

had been made against him.” See Declaration at ¶ 12.

       6.      There was no such XFL policy. Luck knew full well that the XFL’s policy was

that Mr. McMahon’s approval was required before hiring any players with bad reputations due to

questionable or problematic behavior. Luck knew this because of multiple situations that arose

in late-2019 and early-2020.

       7.      The first situation involved Player A.1 On December 5, 2019, we learned that

Player A was banned from the campus on which his XFL team practiced because of a prior

sexual assault allegation. On December 9, 2019, we were advised that Player A had requested a

hearing seeking to rescind his campus ban and he was allowed access to the campus for work

related activities while he awaited his hearing. See Exhibit A. Luck immediately emailed me

and others saying “My inclination is to allow [Player A] to participate going forward.” See id.

On December 11, 2019, we were advised by the campus police department that Player A’s denial

of access was rescinded at a hearing that day. See Exhibit B. Luck again emailed saying, “I’m

OK with [Player A] joining [Player A’s team] at this point. I see no downside given the decision

to rescind.” See Exhibit C. Because this decision did not in any way address the underlying

allegation of sexual assault against Player A, I emailed Luck privately saying “I’d like to raise an

issue for you to consider. Lmk if you want to step out for a minute.” See id. I then spoke to


1
 I am referring to this player as Player A to preserve his privacy because, to my knowledge, the
allegation asserted against him has not previously been made public. Luck, however, is well
aware of Player A’s identity.


                                               -2-
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 3 of 57




Luck and raised concerns about [Player A] continuing to be part of the XFL in light of Mr.

McMahon’s player conduct policy.        After we spoke, Luck sought Mr. McMahon’s input

regarding the Player A situation. I subsequently learned that Mr. McMahon would not allow

Player A to play in the XFL, despite the rescission of his denial of access to campus.

       8.      The second situation involved Malik Harris. On December 6, 2019, in the midst

of dealing with the Player A situation, we were advised that USA Today was working on an

investigative news series into how NCAA athletes transfer schools after being found responsible

by their schools or in court for sexual misconduct. The story planned to reference the case of

Malik Harris, who at the time was on the XFL’s New York Guardians. Based on further

research by our public relations department, we learned that Harris was dismissed from Illinois

State University for sexual misconduct. On or about December 17, 2019, our public relations

department updated us that USA Today had run two separate stories on college athletics and

sexual misconduct, one of which referenced Harris. After the matter was raised with Luck, on

December 19, 2019, Harris was released by the Guardians and Luck directed that he be taken out

of the player pool meaning that he could not be claimed by any other XFL team. See Exhibit D.

       9.      The third situation involved Luck’s signing of Antonio Callaway. Luck asserted

in his Declaration that “the signing of [Antonio] Callaway did not violate XFL policy or

McMahon’s directives.” See Declaration at ¶ 12. This assertion is false, as Luck became aware

once Mr. McMahon belatedly learned of Callaway’s signing.

       10.     On January 16, 2020, it was brought to my attention that Luck had signed

Callaway to the XFL’s Tampa Bay Vipers. Upon learning that Callaway had been signed, I

emailed XFL senior executive, Basil DeVito, about the signing and asked if Mr. McMahon was




                                               -3-
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 4 of 57




aware and how this decision was made given that Callaway was then suspended from the NFL

for violation of the NFL’s substance abuse policy.

       11.    Later on January 16, 2020, Mr. DeVito emailed Luck and Doug Whaley, copying

me, saying as follows:

       I am not certain if this is accurate, but I am hearing internally from social media
       that we are bringing Callaway into the league and allowing him to ‘try out’ for a
       specific team. This is confusing to me, and in light of both his background, and
       the fact that he is currently serving an NFL suspension - I wonder how this makes
       sense in terms of the positioning and perception of our League. It concerns me,
       does it concern you?

       Additionally, I am unsure how to answer the questions from our partners in regard
       to ‘placement’/ tryout of a player for a specific team - based on our previous
       statements as to ‘process’ for player deployment - do we have a specific statement
       ready that I can use to explain this anomaly?

       Not sure why we really need this type of player in our league, and why we feel
       Tampa - if in fact that is the team --- needs to have this player specifically.

       I would appreciate any information and rationale you can provide - so that I am
       properly promoting the XFL Brand and our positioning as to player character,
       acquisition, and deployment. I am speaking to both networks over the course of
       the next 2 days.

       Below is what I found on line - which is old, but not out-dated. I really don't
       know how to defend this. . . .

       from November:

       Callaway was suspended for the first four games of this season for violating the
       NFL's substance abuse policy. He tested positive for marijuana at the 2018 NFL
       scouting combine, and was cited for possession of marijuana while driving with a
       suspended license last August. Police also found bullets and a gun part while
       searching his vehicle. The possession charge was dropped at a hearing on Jan.
       25, and Callaway pleaded guilty to operating without a valid license and
       speeding. But the receiver's troubles began far before that.

       While at Florida, Callaway was suspended for the entire 2017 season for
       allegedly using stolen credit card information to fund bookstore accounts. He was


                                              -4-
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 5 of 57




       also cited for misdemeanor marijuana possession and possession of drug
       equipment during a traffic stop by Gainesville police in May 2017.

See Exhibit E.

       12.       Whaley then responded to Mr. DeVito, copying Luck and me, saying, “I’m with

Oliver and we wanted to get back to you with the following points that we hope address your

concerns: (1) He passed the background check; (2) Ian did an advanced media search; (2) [sic]

Oliver has talked to VKM [Mr. McMahon] about the need for us to add more WRs to our league;

and (3) [sic] We have a waiver system in place which is the mechanism used for him to end up

on Tampa.” See Exhibit F.

       13.       Unbeknownst to me at the time, this response was deceptive in at least two

respects. First, the advanced media search that previously had been sent to Luck revealed many

of the same off-the-field problems noted in Mr. DeVito’s email, none of which were brought to

Mr. McMahon’s attention before Callaway was signed.          Second, the suggestion that Mr.

McMahon had approved Callaway’s signing notwithstanding his problematic background

because of a need to add more wide receivers to the league was false, as Luck never advised Mr.

McMahon of Callaway’s problematic background prior to signing him.

       14.       On January 17, 2020, I spoke with Luck at the XFL’s training camp in Houston

and asked him if he intended to sign any other players with problematic backgrounds like

Callaway. He mentioned Martavis Bryant, who he described as like Callaway in that he failed

drug tests in the NFL and was suspended for violation of the NFL’s substance abuse policy.

Luck said that he had sought Mr. McMahon’s approval for Bryant to play in the XFL. I

subsequently learned that Mr. McMahon did not allow Bryant to play in the XFL. By asking for

Mr. McMahon’s approval with respect to Bryant, Luck clearly knew that he likewise needed Mr.

McMahon’s approval for Callaway to play in the XFL.


                                              -5-
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 6 of 57




       15.      In that January 17, 2020 conversation, Luck also mentioned Josh Gordon, another

wide receiver who he described as more notorious, having been suspended by the NFL five times

for violation of the NFL’s substance abuse policy. Because of his problematic background, Luck

said that he had not even spoken to him, let alone asked for Mr. McMahon’s approval for him to

play in the XFL.

       16.      After Mr. McMahon learned of Callaway’s problematic background, he directed

Luck to terminate Callaway immediately. For reasons not known to me, Luck did not do so

immediately. On January 28, 2020, I emailed Luck saying “Also, you should know that, with no

prompting from me or Basil [DeVito], VKM [Mr. McMahon] asked about Antonio Calloway.

You may hear from him on this. [He] sounded surprised he’s in the league . . . .” See Exhibit G.

       17.      The next day, on January 29, 2020, I heard that Callaway had suffered a severe

leg injury in practice and therefore no longer could be terminated without financial

consequences.

       18.      When the COVID pandemic forced the cancellation of the XFL’s schedule

midway through its inaugural season, the other XFL executives and I actively worked to deal

with the crisis.    Among other things, we focused on (i) monitoring the pandemic and

understanding its implications; (ii) winding-down the XFL’s shorted season in an orderly

manner; (iii) preparing budgets and forecasts looking forward; and (iv) determining if there was

a viable path forward for the league. Luck, however, left town and appeared to be generally

disengaged from the ongoing activities of the XFL.

       19.      For example, after March 13, 2020 Luck did not attend the weekly XFL business

operations meetings among senior XFL executives that were held by Zoom on March 16, 2020,

March 23, 2020, and March 30, 2020. See Exhibits H - J.



                                              -6-
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 7 of 57




       20.     Luck’s Declaration claims that he was “part of the XFL’s COVID-19 working

group to monitor the impact of COVID-19 on the XFL’s operations.” See Declaration ¶ 17.

After leaving town Luck did not attend the meetings of the XFL’s COVID-19 Working Group

that were held by videoconference in the evening of March 15, 2020, on March 18, 2020, on

March 20, 2020, on March 27, 2020, and on April 1, 2020. See Exhibits K - O.

       21.     Additionally, Luck’s Declaration claims that he “worked with other XFL staff

members to finalize the 2021 football budget.” See Declaration ¶ 17. Luck seemed to have only

nominal substantive involvement in the preparation of that budget. After Chirag Mithani of

XFL’s Finance Department sent the football operations budget to Thomas Van Wazer and me “at

Oliver’s request” on March 26, 2020, I asked Oliver if his “Season 2 and Skinny budgets include

any staffing cuts?” See Exhibit P. Luck responded, “Yes, last two rows. Correct, Chirag?” See

Exhibit Q. But Mr. Mithani quickly corrected Luck saying “No, there was no assumption for

any reductions to staffing, focus was on events/etc.” See Exhibit R.

       22.     Luck’s Declaration also claims that he “prepared a video at McMahon’s request

thanking XFL fans for their support.” See Declaration ¶ 17. This statement, however, overstates

what Luck did. In reality, Mr. McMahon initially asked Luck himself to create a thank you

video from the XFL Commissioner to our fans, but Luck told me that he did not want to do it.

Instead, a compilation video was created by the league’s production department that included

Luck among many others for which Luck was merely asked to create a 15-20 second selfie video

with his phone.        The final video can be viewed through the following link:

https://www.youtube.com/watch?v=jVgmGqhcG_c&feature=youtu.be&ab_channel=XFL.




                                              -7-
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 8 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 9 of 57




                            EXHIBIT A




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 10 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 11 of 57




                            EXHIBIT B




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 12 of 57
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 13 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 14 of 57




                            EXHIBIT C




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 15 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 16 of 57




                            EXHIBIT D




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 17 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 18 of 57




                            EXHIBIT E




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 19 of 57
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 20 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 21 of 57




                            EXHIBIT F




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 22 of 57
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 23 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 24 of 57




                            EXHIBIT G




Declaration of Jeffrey Pollack
          Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 25 of 57



From: Jeffrey Pollack <jnp727@xfl.com>
Date: Tuesday, January 28, 2020 at 7:59 PM
To: Oliver Luck <oliver.luck@xfl.com>
Cc: Jeffrey Pollack <jnp727@xfl.com>
Subject: VKM Follow‐Up

A couple of topics came up after you hung up that we need to connect on:

‐Team doctor independence

‐Solution to player fines

Also, you should know that, with no prompting from me or Basil, VKM asked about Antonio Calloway.
You may hear from him on this. It sounded surprised he’s in the league….

LMK if you want to discuss.

Jeffrey




                                                  2
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 26 of 57




                            EXHIBIT H




Declaration of Jeffrey Pollack
                                               Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 27 of 57




                                                                  Wkly Ops Mtg 3.16.20 Zoom Report

Meeting ID              Topic                        Start Time             End Time                 User Email                Duration (Minutes) Participants

             828876880 Wkly Operations Meeting       03/16/2020 01:01:54 PM 03/16/2020 01:37:20 PM ginaleigh.porreca@xfl.com                  36           17



Name (Original Name) User Email                      Join Time              Leave Time               Duration (Minutes)

Len Mead                len.mead@xfl.com             03/16/2020 01:01:55 PM 03/16/2020 01:37:07 PM                        36

        14752999937                                  03/16/2020 01:02:00 PM 03/16/2020 01:37:07 PM                        36

Fred Harner             frederick.harner@xfl.com     03/16/2020 01:02:04 PM 03/16/2020 01:37:09 PM                        36

frank                                                03/16/2020 01:02:15 PM 03/16/2020 01:37:07 PM                        35

Jeﬀrey Ferguson         jeﬀrey.ferguson@xfl.com      03/16/2020 01:02:16 PM 03/16/2020 01:37:11 PM                        35
Sam Schwartzstein       Sam.Schwartzstein@xfl.com 03/16/2020 01:02:16 PM 03/16/2020 01:37:10 PM                           35
David Michael           david.michael@xfl.com        03/16/2020 01:02:17 PM 03/16/2020 01:37:10 PM                        35
John Scheler            john.scheler@xfl.com         03/16/2020 01:02:17 PM 03/16/2020 01:37:10 PM                        35
Cindy Wagner            cindy.wagner@xfl.com         03/16/2020 01:02:20 PM 03/16/2020 01:37:16 PM                        35
Derek Throneburg        derek.throneburg@xfl.com     03/16/2020 01:02:24 PM 03/16/2020 01:37:09 PM                        35
jordan.schlachter                                    03/16/2020 01:02:24 PM 03/16/2020 01:37:20 PM                        35

        17033047393                                  03/16/2020 01:02:26 PM 03/16/2020 01:37:04 PM                        35

        12038323146                                  03/16/2020 01:02:56 PM 03/16/2020 01:24:47 PM                        22

        14125599683                                  03/16/2020 01:02:57 PM 03/16/2020 01:37:05 PM                        35

Stephanie Rudnick       Stephanie.Rudnick@xfl.com    03/16/2020 01:03:54 PM 03/16/2020 01:37:10 PM                        34

        12038323146                                  03/16/2020 01:25:19 PM 03/16/2020 01:35:31 PM                        11

        12038323146                                  03/16/2020 01:36:12 PM 03/16/2020 01:37:06 PM                         1




                                                                                    1
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 28 of 57




                                 EXHIBIT I




Declaration of Jeffrey Pollack
                                               Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 29 of 57




                                                                  Wkly Ops Mtg 3.23.20 Zoom Party

Meeting ID              Topic                       Start Time             End Time                 User Email                Duration (Minutes) Participants

             828876880 Wkly Operations Meeting      03/23/2020 12:54:14 PM 03/23/2020 01:29:17 PM ginaleigh.porreca@xfl.com                  36           19



Name (Original Name)    User Email                  Join Time              Leave Time               Duration (Minutes)

Basil                                               03/23/2020 12:54:14 PM 03/23/2020 01:29:16 PM                        36

Ginaleigh Porreca       ginaleigh.porreca@xfl.com   03/23/2020 12:56:47 PM 03/23/2020 12:58:02 PM                         2

Thomas Van Wazer        thomas.vanwazer@xfl.com 03/23/2020 12:58:51 PM 03/23/2020 01:28:47 PM                            30

Ginaleigh Porreca       ginaleigh.porreca@xfl.com   03/23/2020 12:58:56 PM 03/23/2020 01:28:51 PM                        30

David Michael           david.michael@xfl.com       03/23/2020 12:59:57 PM 03/23/2020 01:28:50 PM                        29
jordan.schlachter                                   03/23/2020 01:00:00 PM 03/23/2020 01:28:53 PM                        29
frank                                               03/23/2020 01:00:14 PM 03/23/2020 01:28:51 PM                        29
Jeﬀrey Pollack iPhone                               03/23/2020 01:00:15 PM 03/23/2020 01:28:49 PM                        29
John Scheler            john.scheler@xfl.com        03/23/2020 01:00:21 PM 03/23/2020 01:28:53 PM                        29
Cindy Wagner                                        03/23/2020 01:00:23 PM 03/23/2020 01:28:49 PM                        29
Fred Harner             frederick.harner@xfl.com    03/23/2020 01:00:33 PM 03/23/2020 01:28:51 PM                        29
John.Wilson                                         03/23/2020 01:00:35 PM 03/23/2020 01:28:51 PM                        29

         14125599683                                03/23/2020 01:00:42 PM 03/23/2020 01:28:50 PM                        29

Len Mead                len.mead@xfl.com            03/23/2020 01:00:51 PM 03/23/2020 01:28:49 PM                        28

Derek Throneburg                                    03/23/2020 01:01:06 PM 03/23/2020 01:28:49 PM                        28

         14085954905                                03/23/2020 01:02:25 PM 03/23/2020 01:28:47 PM                        27

stephanie.rudnick                                   03/23/2020 01:01:54 PM 03/23/2020 01:28:51 PM                        27

Jeﬀrey Ferguson         jeﬀrey.ferguson@xfl.com     03/23/2020 01:02:25 PM 03/23/2020 01:28:52 PM                        27

Sam Schwartzstei                                    03/23/2020 01:02:59 PM 03/23/2020 01:28:46 PM                        26




                                                                                    1
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 30 of 57




                             EXHIBIT J




Declaration of Jeffrey Pollack
                                               Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 31 of 57




                                                                 Wkly Ops Mtg 3.23.20 Zoom Report

Meeting ID              Topic                       Start Time             End Time                 User Email                Duration (Minutes) Participants

             828876880 Wkly Operations Meeting      03/30/2020 12:58:11 PM 03/30/2020 01:31:56 PM ginaleigh.porreca@xfl.com                  34           18



Name (Original Name)    User Email                  Join Time              Leave Time               Duration (Minutes)

Ginaleigh Porreca       ginaleigh.porreca@xfl.com   03/30/2020 12:58:18 PM 03/30/2020 01:32:03 PM                        34

Jordan Schlachter                                   03/30/2020 12:59:22 PM 03/30/2020 01:32:02 PM                        33

frank                                               03/30/2020 12:59:28 PM 03/30/2020 01:32:02 PM                        33

Basil                                               03/30/2020 12:59:46 PM 03/30/2020 01:32:03 PM                        33

David Michael           david.michael@xfl.com       03/30/2020 12:59:53 PM 03/30/2020 01:32:02 PM                        33
John Wilson             john.wilson@xfl.com         03/30/2020 12:59:59 PM 03/30/2020 01:32:00 PM                        33
Sam Schwartzstei                                    03/30/2020 01:00:02 PM 03/30/2020 01:00:41 PM                         1
John Scheler            john.scheler@xfl.com        03/30/2020 01:00:15 PM 03/30/2020 01:32:03 PM                        32
Fred Harner             frederick.harner@xfl.com    03/30/2020 01:00:40 PM 03/30/2020 01:32:00 PM                        32
Len Mead                                            03/30/2020 01:00:40 PM 03/30/2020 01:32:01 PM                        32
Sam Schwartzstei                                    03/30/2020 01:00:42 PM 03/30/2020 01:32:01 PM                        32
stephanie.rudnick                                   03/30/2020 01:00:50 PM 03/30/2020 01:32:02 PM                        32

        14125599683                                 03/30/2020 01:00:57 PM 03/30/2020 01:32:01 PM                        32

Jeﬀrey Pollack iPhone                               03/30/2020 01:01:05 PM 03/30/2020 01:32:02 PM                        31

Derek Throneburg                                    03/30/2020 01:01:06 PM 03/30/2020 01:32:02 PM                        31

Jeﬀrey Ferguson         jeﬀrey.ferguson@xfl.com     03/30/2020 01:01:10 PM 03/30/2020 01:32:02 PM                        31

Cindy Wagner            cindy.wagner@xfl.com        03/30/2020 01:01:17 PM 03/30/2020 01:32:01 PM                        31

Thomas Van Wazer        thomas.vanwazer@xfl.com 03/30/2020 01:01:37 PM 03/30/2020 01:32:02 PM                            31




                                                                                    1
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 32 of 57




                            EXHIBIT K




Declaration of Jeffrey Pollack
                                                 Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 33 of 57


Meeting ID                        Topic             Host                                                       Email                User Type    Department
787-379-412                       COVID Update      Cindy Wagner                                               cindy.wagner@xfl.com Licensed

Participant                       Device          IP Address                                                   Location             Network Type Microphone
Cindy Wagner                      Windows + Phone Public IP: 24.228.157.27 Local IP: 192.168.1.151             New Canaan (US )     Wifi         Microphone (Conexant ISST Audio)

heather.karatz                    Mac               Public IP: 23.243.238.89 Local IP: 0.0.0.0,192.168.1.131   Los Angeles (US )    Wifi         MacBook Pro Microphone (MacBook Pro Microphone)

    19177674881 Janet Duch        Phone             192.204.14.52                                               (US )               Others

   13145788079 Kurt Hunzeker      Phone             192.204.14.52                                               (US )               Others

jeff.ferguson                     Mac               Public IP: 76.102.50.119 Local IP: 0.0.0.0,10.0.0.126      Santa Clara (US )    Wifi         MacBook Pro Microphone (MacBook Pro Microphone)

   12023417590 Eric Moses         Phone             192.204.14.52                                               (US )               Others

   18178324051 Grady Raskins      Phone             192.204.14.52                                               (US )               Others

   13144881450 Derek Thronebur Phone                192.204.14.52                                               (US )               Others

Ryan Gustafson                    Windows           Public IP: 24.17.224.99 Local IP: 10.0.0.227               Seattle (US )        Wifi         Microphone (Conexant ISST Audio)

David Walden                      Mac               Public IP: 69.112.102.130 Local IP: 192.168.0.109,,0.0.0.0 Fairfield (US )      Wifi         MacBook Pro Microphone (MacBook Pro Microphone)

    13107757565 Jeffrey Pollack   Phone             192.204.14.52                                               (US )               Others

   17133590323 Brian Cooper       Phone             192.204.14.52                                               (US )               Others




Task Force Group Email:

 John Wilson
 David
 Michael
 David
 Frank Brown
 Jeff Ferguson
 Len Mead
 ML Henry
 Oliver Luck
 Steph
 Rudnick
 Cindy
 Jeffrey
 Pollack
 Mali
 Friedman




                                                                                                   3_15_20 830pm
                                              Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 34 of 57


Group                                         Start Time      End Time   Duration (hh:mm:ss) Participants Phone                                                                   VoIP
                                              3/15/2020 20:28    8:54 PM              0:26:13          12 PSTN                                                                           TRUE

Speaker                                       Camera          Data Center Connection Type    Join Time Leave Time                                                                 Version
Speakers (Conexant ISST Audio)                                NY (Top)    UDP                   8:28 PM 08:54 PM(Cindy Wagner left the meeting.Reason: Host ended the meeting.)   4.5.5452.1010

MacBook Pro Speakers (MacBook Pro Speakers)                   NY (Top)   UDP                     8:29 PM 08:54 PM(heather.karatz left the meeting.Reason: left the meeting.)      4.5.5452.1010

                                                              NY (Top)                           8:29 PM 08:54 PM(19177674881 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25

                                                              NY (Top)                           8:30 PM 08:54 PM(13145788079 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25

MacBook Pro Speakers (MacBook Pro Speakers)                   NY (Top)   UDP                     8:30 PM 08:54 PM(jeff.ferguson left the meeting.Reason: left the meeting.)       4.6.18176.0301

                                                              NY (Top)                           8:30 PM 08:54 PM(12023417590 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25

                                                              NY (Top)                           8:31 PM 08:54 PM(18178324051 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25

                                                              NY (Top)                           8:31 PM 08:54 PM(13144881450 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25

Speakers 2nd output (Conexant ISST Audio)     HP HD Camera    NY (Top)   UDP                     8:33 PM 08:54 PM(Ryan Gustafson left the meeting.Reason: left the meeting.)      4.5.5666.1020

MacBook Pro Speakers (MacBook Pro Speakers)                   NY (Top)   UDP                     8:34 PM 08:54 PM(David Walden left the meeting.Reason: left the meeting.)        4.5.5452.1010

                                                              NY (Top)                           8:39 PM 08:54 PM(13107757565 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25

                                                              NY (Top)                           8:44 PM 08:54 PM(17133590323 left the meeting.Reason: left the meeting.)         3.6.712.0302.85629f25




                                                                                            3_15_20 830pm
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 35 of 57




                            EXHIBIT L




Declaration of Jeffrey Pollack
                                      Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 36 of 57


Meeting ID                                Topic                  Host                                               Email                User Type
215-033-051                               Daily COVID Check In   Cindy Wagner                                       cindy.wagner@xfl.com Licensed

Participant                               Device                 IP Address                                         Location             Network Type
David Michael                             Mac                    Public IP: 68.175.65.103 Local IP: 192.168.1.179   New York (US )       Wifi

jeff.ferguson                             Unknown                76.102.50.119                                      Santa Clara (US )    Wired

Tom.Van Wazer                             Windows                Public IP: 96.250.215.203 Local IP: 192.168.1.3    New York (US )       Wifi

Len Mead                                  Unknown                98.229.134.228                                     Concord (US )        Wired

John.Wilson                               Unknown                24.17.180.196                                      Bellevue (US )       Wired

Stephanie Rudnick                         Android                Public IP: 96.246.32.185 Local IP: 10.0.0.6        New York (US )       Wifi

Cindy Wagner                              Unknown                Public IP: 67.80.191.55 Local IP: 192.168.1.7      Stamford (US )       Wired

Jeffrey Pollack iPhone                    Unknown + Phone        47.20.98.74                                        Stamford (US )       Wired

stephanie.rudnick                         Mac                    Public IP: 96.246.32.185 Local IP: 0.0.0.0,10.0.0.10 New York (US )     Wifi

         14752999937 Ring Central #       Phone                  69.174.109.215                                      (US )               Others

David Walden                              Unknown                69.112.102.130                                     Fairfield (US )      Wired

jordan.schlachter                         Unknown                96.246.28.173                                      New York (US )       Wired




                                                                            3_18_20
                                     Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 37 of 57


Department                                                      Group                                         Start Time                       End Time
                                                                                                                             3/18/2020 10:59     11:15 AM

Microphone                                                      Speaker                                       Camera                        Data Center
External Microphone (External Microphone)                       External Headphones (External Headphones)     FaceTime HD Camera (Built-in) SX (Top)

                                                                                                                                               SX (Top)

Microphone Array (Intel® Smart Sound Technology (Intel® SST))   Headphones (thomas headphones Stereo)         HP HD Camera                     SX (Top)

                                                                                                                                               SX (Top)

                                                                                                                                               SX (Top)

                                                                                                                                               SX (Top)

                                                                Speakers (Conexant ISST Audio)                HP HD Camera                     SX (Top)

                                                                                                                                               SX (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                 MacBook Pro Speakers (MacBook Pro Speakers)                                    SX (Top)

                                                                                                                                               SX (Top)

                                                                                                                                               SX (Top)

                                                                                                                                               SX (Top)




                                                                             3_18_20
                                     Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 38 of 57


Duration (hh:mm:ss) Participants Phone                                                                        VoIP
              0:16:17         12 PSTN                                                                                TRUE

Connection Type     Join Time Leave Time                                                                      Version
UDP                   10:59 AM 11:15 AM(David Michael left the meeting.Reason: left the meeting.)             4.6.18176.0301

                      10:59 AM 11:15 AM(jeff.ferguson left the meeting.Reason: Host closed the meeting. )

                      10:59 AM 11:15 AM(Tom.Van Wazer left the meeting.Reason: Host closed the meeting. )     4.5.5452.1010

                      11:00 AM 11:15 AM(Len Mead left the meeting.Reason: left the meeting.)

                      11:00 AM 11:15 AM(John.Wilson left the meeting.Reason: left the meeting.)

UDP                   11:00 AM 11:15 AM(Stephanie Rudnick left the meeting.Reason: left the meeting.)         4.6.18174.0301

UDP                    11:01 AM 11:15 AM(Cindy Wagner left the meeting.Reason: Host ended the meeting.)

                       11:01 AM 11:15 AM(Jeffrey Pollack iPhone left the meeting.Reason: left the meeting.)

UDP                    11:01 AM 11:15 AM(stephanie.rudnick left the meeting.Reason: left the meeting.)        4.5.5452.1010

                       11:03 AM 11:15 AM(14752999937 left the meeting.Reason: left the meeting.)              3.6.712.0302.85629f25

                       11:04 AM 11:15 AM(David Walden left the meeting.Reason: left the meeting.)

                       11:05 AM 11:15 AM(jordan.schlachter left the meeting.Reason: left the meeting.)




                                                                                3_18_20
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 39 of 57




                           EXHIBIT M




Declaration of Jeffrey Pollack
                                    Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 40 of 57


Meeting ID                              Topic                  Host                                                       Email                User Type
215-033-051                             Daily COVID Check In   Cindy Wagner                                               cindy.wagner@xfl.com Licensed

Participant                             Device                 IP Address                                                 Location             Network Type
David Michael                           Mac                    Public IP: 68.175.65.103 Local IP: 0.0.0.0,192.168.1.179   New York (US )       Wifi

Cindy Wagner                            Windows                Public IP: 67.80.191.55 Local IP: 192.168.1.7              Stamford (US )       Wifi

jeff.ferguson                           Mac                    Public IP: 76.102.50.119 Local IP: 0.0.0.0,10.0.0.126      Santa Clara (US )    Wifi

         17033047393 Thomas Van Wazer   Unknown                173.231.86.64                                               (US )               Wired

Len Mead                                iPAD                   Public IP: 98.229.134.228 Local IP: 0.0.0.0,10.0.0.222     Concord (US )        Wifi

jordan.schlachter                       Unknown                96.246.28.173                                              New York (US )       Wired

John.Wilson                             Windows                Public IP: 24.17.180.196 Local IP: 192.168.1.19            Bellevue (US )       Wifi

Fred Harner                             Mac                    Public IP: 24.90.142.147 Local IP: 192.168.1.229,0.0.0.0   New York (US )       Wifi

Jeffrey Pollack iPhone                  iOS                    Public IP: 47.20.98.74 Local IP: 192.168.1.10              Stamford (US )       Wifi

stephanie.rudnick                       Mac                    Public IP: 96.246.32.185 Local IP: 0.0.0.0,10.0.0.10       New York (US )       Wifi

David Walden                            Mac                    Public IP: 69.112.102.130 Local IP: 192.168.0.109,,0.0.0.0 Fairfield (US )      Wifi

Jeffrey Pollack iPhone                  iOS                    Public IP: 47.20.98.74 Local IP: 0.0.0.0,192.168.1.10      Stamford (US )       Cellular

Tom.Van Wazer                           Windows                Public IP: 96.250.215.203 Local IP: 192.168.1.3            New York (US )       Wifi




                                                                               3_20_20
                                       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 41 of 57


Department                                                        Group                                       Start Time                       End Time
                                                                                                                             3/20/2020 11:28     11:43 AM

Microphone                                                        Speaker                                     Camera                        Data Center
External Microphone (External Microphone)                         External Headphones (External Headphones)   FaceTime HD Camera (Built-in) FREE (Top)

Microphone (Conexant ISST Audio)                                  Speakers (Conexant ISST Audio)              HP HD Camera                     FREE (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                   MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) FREE (Top)

                                                                                                                                               FREE (Top)

MicrophoneBuiltIn                                                 Speaker                                     Front Camera                     FREE (Top)

                                                                                                                                               FREE (Top)

Microphone Array (IntelÂ® Smart Sound Technology (IntelÂ® SST))   Speakers (Realtek(R) Audio)                 HP HD Camera                     FREE (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                   MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) FREE (Top)

MicrophoneBuiltIn                                                 Receiver                                                                     FREE (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                   MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) FREE (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                   MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera               FREE (Top)

MicrophoneBuiltIn                                                 Receiver                                    Front Camera                     FREE (Top)

Microphone Array (IntelÂ® Smart Sound Technology (IntelÂ® SST))   Speakers (Realtek(R) Audio)                 HP HD Camera                     FREE (Top)




                                                                                 3_20_20
                                         Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 42 of 57


Duration (hh:mm:ss) Participants Phone                                                                                                  VoIP
             0:15:07          13                                                                                                            TRUE

Connection Type     Join Time Leave Time                                                                                                Version
UDP                   11:28 AM 11:39 AM(David Michael left the meeting.Reason: left the meeting.)                                       4.6.18176.0301

UDP                    11:28 AM 11:39 AM(Cindy Wagner left the meeting.Reason: left the meeting.)                                       4.5.5452.1010

UDP                    11:29 AM 11:39 AM(jeff.ferguson left the meeting.Reason: left the meeting.)                                      4.6.18176.0301

                       11:30 AM 11:33 AM(17033047393 left the meeting.Reason: left the meeting.)

                       11:30 AM 11:39 AM(Len Mead left the meeting.Reason: left the meeting.)                                           4.6.18178.0301

                       11:30 AM 11:43 AM(jordan.schlachter left the meeting.Reason: left the meeting.)

UDP                    11:30 AM 11:39 AM(John.Wilson left the meeting.Reason: left the meeting.)                                        4.6.18176.0301

UDP                    11:31 AM 11:39 AM(Fred Harner left the meeting.Reason: left the meeting.)                                        4.5.5452.1010

UDP                    11:31 AM 11:33 AM(Jeffrey Pollack iPhone got disconnected from the meeting.Reason: Network connection error. )   4.6.18178.0301

UDP                    11:31 AM 11:39 AM(stephanie.rudnick left the meeting.Reason: left the meeting.)                                  4.5.5452.1010

UDP                    11:32 AM 11:39 AM(David Walden left the meeting.Reason: left the meeting.)                                       4.5.5452.1010

UDP                    11:33 AM 11:39 AM(Jeffrey Pollack iPhone left the meeting.Reason: left the meeting.)                             4.6.18178.0301

UDP                    11:33 AM 11:38 AM(Tom.Van Wazer left the meeting.Reason: left the meeting.)                                      4.5.5452.1010




                                                                                     3_20_20
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 43 of 57




                            EXHIBIT N




Declaration of Jeffrey Pollack
                                Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 44 of 57


Meeting ID                          Topic                  Host                                                       Email                User Type
215-033-051                         Daily COVID Check In   Cindy Wagner                                               cindy.wagner@xfl.com Licensed

Participant                         Device                 IP Address                                                 Location             Network Type
Len Mead                            iPAD                   Public IP: 98.229.134.228 Local IP: 0.0.0.0,10.0.0.226     Concord (US )        Wifi

Jordan Schlachter                   Mac                    Public IP: 70.172.156.105 Local IP: 0.0.0.0,192.168.0.163 Newington (US )       Wifi

Derek Throneburg                    Windows                Public IP: 148.75.168.201 Local IP: 192.168.1.5            Westport (US )       Wifi

John Wilson                         Windows                Public IP: 24.17.180.196 Local IP: 192.168.1.13            Bellevue (US )       Wifi

Cindy Wagner                        Windows                Public IP: 67.80.191.55 Local IP: 192.168.1.8              Stamford (US )       Wifi

Jeffrey Ferguson                    Mac                    Public IP: 76.102.50.119 Local IP: 0.0.0.0,10.0.0.141      Santa Clara (US )    Wifi

frank                               Windows                Public IP: 24.91.32.214 Local IP: 10.0.0.7                 South Weymouth (US ) Wifi

Jeffrey Pollack iPhone              iOS                    Public IP: 166.216.159.69 Local IP: 0.0.0.0,10.210.219.41 Ohio (US )            Cellular

David Michael                       Mac                    Public IP: 68.175.65.103 Local IP: 0.0.0.0,192.168.1.179   New York (US )       Wifi

Stephanie Rudnick                   Android                Public IP: 174.202.3.109 Local IP: 100.102.61.89           Westbury (US )       Cellular

         16462764148 ML Henry       Phone                  204.141.30.30                                              (US )                Others




                                                                      3_27_20
                                      Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 45 of 57


Department                                                      Group                                           Start Time                       End Time
                                                                                                                               3/27/2020 11:29     11:46 AM

Microphone                                                      Speaker                                         Camera                           Data Center
MicrophoneBuiltIn                                               Speaker                                         Front Camera                     SC (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                 MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) SC (Top)

Microphone (Conexant ISST Audio)                                Speakers (Conexant ISST Audio)                  HP HD Camera                     SC (Top)

Microphone Array (Intel® Smart Sound Technology (Intel® SST))   Speakers (Realtek(R) Audio)                     HP HD Camera                     SC (Top)

Microphone (Conexant ISST Audio)                                                                                HP HD Camera                     SC (Top)

                                                                MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) SC (Top)

Microphone Array (Realtek High Definition Audio(SST))           Speakers (Realtek High Definition Audio(SST))   Microsoft Camera Front           SC (Top)

MicrophoneBuiltIn                                               Receiver                                                                         SC (Top)

External Microphone (External Microphone)                       External Headphones (External Headphones)       FaceTime HD Camera (Built-in) SC (Top)

                                                                                                                                                 SC (Top)

                                                                                                                                                 SC (Top)




                                                                             3_27_20
                                     Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 46 of 57


Duration (hh:mm:ss) Participants Phone                                                                        VoIP
             0:16:27          11 PSTN                                                                                 TRUE

Connection Type     Join Time Leave Time                                                                      Version
UDP                    11:29 AM 11:45 AM(Len Mead left the meeting.Reason: left the meeting.)                 4.6.18178.0301

UDP                    11:30 AM 11:45 AM(Jordan Schlachter left the meeting.Reason: left the meeting.)        4.5.5699.1027

UDP                    11:30 AM 11:45 AM(Derek Throneburg left the meeting.Reason: left the meeting.)         4.5.5452.1010

UDP                    11:30 AM 11:45 AM(John Wilson left the meeting.Reason: left the meeting.)              4.6.19178.0323

UDP                    11:31 AM 11:45 AM(Cindy Wagner left the meeting.Reason: left the meeting.)             4.5.5452.1010

UDP                    11:31 AM 11:45 AM(Jeffrey Ferguson left the meeting.Reason: left the meeting.)         4.6.18176.0301

UDP                    11:31 AM 11:45 AM(frank left the meeting.Reason: left the meeting.)                    4.6.13610.1201

UDP                    11:32 AM 11:45 AM(Jeffrey Pollack iPhone left the meeting.Reason: left the meeting.)   4.6.18178.0301

UDP                    11:32 AM 11:45 AM(David Michael left the meeting.Reason: left the meeting.)            4.6.19178.0323

UDP                    11:33 AM 11:45 AM(Stephanie Rudnick left the meeting.Reason: left the meeting.)        4.6.18174.0301

                       11:36 AM 11:46 AM(16462764148 left the meeting.Reason: left the meeting.)              3.6.712.0302.85629f25




                                                                                3_27_20
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 47 of 57




                            EXHIBIT O




Declaration of Jeffrey Pollack
                                  Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 48 of 57


Meeting ID                             Topic                  Host                                                       Email                User Type
215-033-051                            Daily COVID Check In   Cindy Wagner                                               cindy.wagner@xfl.com Licensed

Participant                            Device                 IP Address                                                 Location                Network Type
stephanie.rudnick                      Mac                    Public IP: 96.246.32.185 Local IP: 0.0.0.0,10.0.0.10       New York (US )          Wifi

frank                                  Windows                Public IP: 24.91.32.214 Local IP: 10.0.0.7                 South Weymouth (US ) Wifi

Cindy Wagner                           Windows                Public IP: 67.80.191.55 Local IP: 192.168.1.8              Stamford (US )          Wifi

Len Mead                               iPAD                   Public IP: 98.229.134.228 Local IP: 0.0.0.0,10.0.0.226     Concord (US )           Wifi

David Michael                          Mac                    Public IP: 68.175.65.103 Local IP: 192.168.1.146           New York (US )          Wifi

fred.harner                            Mac                    Public IP: 24.90.142.147 Local IP: 192.168.1.229,0.0.0.0 New York (US )            Wifi

jeff.ferguson                          Mac                    Public IP: 76.102.50.119 Local IP: 0.0.0.0,10.0.0.141      Santa Clara (US )       Wifi

Derek Throneburg                       Windows                Public IP: 148.75.168.201 Local IP: 192.168.86.145         Westport (US )          Wifi

           16462764148 ML Henry        Unknown                204.141.31.241                                             (US )                   Wired
ml.henry                               Mac                    Public IP: 68.192.122.191 Local IP: 0.0.0.0,192.168.1.13   Port Washington (US )   Wifi

Jeffrey Pollack iPhone                 iOS                    Public IP: 47.20.98.74 Local IP: 192.168.1.10,0.0.0.0      Stamford (US )          Wifi

Jordan Schlachter                      Unknown                Public IP: 96.246.28.173 Local IP: 0.0.0.0                 New York (US )          Wired




                                                                        4_1_20
                                     Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 49 of 57


Department                                            Group                                           Start Time                      End Time
                                                                                                                     4/1/2020 11:01     12:00 PM

Microphone                                            Speaker                                     Camera                        Data Center
MacBook Pro Microphone (MacBook Pro Microphone)       MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) NY (Top)

Microphone Array (Realtek High Definition Audio(SST)) Speakers (Realtek High Definition Audio(SST))                                   NY (Top)

Microphone (Conexant ISST Audio)                      Speakers (Conexant ISST Audio)                  HP HD Camera                    NY (Top)

MicrophoneBuiltIn                                     Speaker                                         Front Camera                    NY (Top)

Built-in Microphone (External Microphone)                                                             FaceTime HD Camera (Built-in) NY (Top)

MacBook Pro Microphone (MacBook Pro Microphone)       MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) NY (Top)

MacBook Pro Microphone (MacBook Pro Microphone)                                                       FaceTime HD Camera (Built-in) NY (Top)

                                                      Speakers (Conexant ISST Audio)                  HP HD Camera                    NY (Top)

                                                                                                                                NY (Top)
MacBook Pro Microphone (MacBook Pro Microphone)       MacBook Pro Speakers (MacBook Pro Speakers) FaceTime HD Camera (Built-in) NY (Top)

MicrophoneBuiltIn                                     Receiver                                                                        NY (Top)

MacBook Pro Microphone (MacBook Pro Microphone)       MacBook Pro Speakers (MacBook Pro Speakers)                                     NY (Top)




                                                                             4_1_20
                                     Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 50 of 57


Duration (hh:mm:ss) Participants Phone                                                                        VoIP
             0:59:18          12                                                                                  TRUE

Connection Type     Join Time Leave Time                                                                      Version
P2P                    11:01 AM 11:20 AM(stephanie.rudnick left the meeting.Reason: left the meeting.)        4.5.5452.1010

UDP                    11:01 AM 11:20 AM(frank left the meeting.Reason: left the meeting.)                    4.6.13610.1201

UDP                    11:01 AM 11:20 AM(Cindy Wagner left the meeting.Reason: left the meeting.)             4.5.5452.1010

UDP                    11:01 AM 11:20 AM(Len Mead left the meeting.Reason: left the meeting.)                 4.6.19213.0327

UDP                    11:01 AM 11:20 AM(David Michael left the meeting.Reason: left the meeting.)            4.6.19178.0323

UDP                    11:01 AM 11:20 AM(fred.harner left the meeting.Reason: left the meeting.)              4.5.5452.1010

UDP                    11:01 AM 11:20 AM(jeff.ferguson left the meeting.Reason: left the meeting.)            4.6.18176.0301

UDP                    11:01 AM 11:20 AM(Derek Throneburg left the meeting.Reason: left the meeting.)         4.5.5452.1010

                       11:02 AM 11:02 AM(16462764148 left the meeting.Reason: left the meeting.)
UDP                    11:02 AM 11:20 AM(ml.henry left the meeting.Reason: left the meeting.)                 4.5.5666.1020

UDP                    11:03 AM 11:20 AM(Jeffrey Pollack iPhone left the meeting.Reason: left the meeting.)   4.6.19213.0327

UDP                    11:04 AM 12:00 PM(Jordan Schlachter left the meeting.Reason: left the meeting.)




                                                                               4_1_20
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 51 of 57




                            EXHIBIT P




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 52 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 53 of 57




                            EXHIBIT Q




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 54 of 57
       Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 55 of 57




                            EXHIBIT R




Declaration of Jeffrey Pollack
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 56 of 57
Case 3:20-cv-00516-VAB Document 128-2 Filed 01/07/21 Page 57 of 57
